
	

113 HRES 68 IH: Expressing support for the goals and ideals of National Marine Awareness Day.
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 68
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mrs. Christensen
			 submitted the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Expressing support for the goals and ideals
		  of National Marine Awareness Day.
	
	
		Whereas the ocean covers 71 percent of the Earth’s surface
			 and contains 97 percent of the planet’s water;
		Whereas the marine environment supports the life of nearly
			 50 percent of all species on Earth and helps sustain that life by providing 20
			 percent of the animal protein and five percent of the total protein in the
			 human diet;
		Whereas coastal habitats account for approximately
			 1/3 of all marine biological productivity, estuarine
			 ecosystems are among the most productive regions on the planet, and coral reefs
			 shelter the highest levels of marine diversity in the world;
		Whereas coral reef ecosystems are a source of food for
			 millions of people; protect coastlines from storms and erosion; provide habitat
			 and spawning and nursery grounds for economically important fish species;
			 provide jobs and income to local economies from fishing, recreation, and
			 tourism; are a source of new medicines; and are hotspots of marine
			 biodiversity;
		Whereas it is difficult to put a dollar value on some of
			 the benefits the world’s marine ecosystems provide, but a recent estimate
			 states that the total net benefit of coral reef ecosystems alone to be
			 $30,000,000,000 per year;
		Whereas one of every six jobs in the United States is
			 marine-related and over one-third of the United States gross national product
			 originates in coastal areas;
		Whereas 80 percent of the United States Virgin Islands’
			 gross domestic product and employment are based on marine-related
			 tourism;
		Whereas the economy and cultural heritage of American
			 Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and
			 coastal states across the continental United States are significantly reliant
			 on the tremendous ecosystem services that the ocean provides;
		Whereas human-dominated marine ecosystems are experiencing
			 accelerating loss of populations and species with largely unknown consequences,
			 overall rates of resource collapse have increased, and recovery potential,
			 stability, and water quality have decreased exponentially with declining
			 diversity;
		Whereas the ocean has absorbed a significant portion of
			 all carbon dioxide emissions, causing unprecedented changes to ocean chemistry
			 affecting marine organisms that use carbonate to build shells or
			 skeletons;
		Whereas large quantities of human-generated trash enters
			 the marine environment as marine debris and causes a decrease in water quality,
			 death and morbidity for marine mammals, depletion of valuable fisheries, and
			 decreased tourism revenue;
		Whereas human-induced pressures such as pollution,
			 degradation of water quality, harmful fishing practices, and a changing climate
			 are adversely affecting our precious marine resources;
		Whereas coral reefs, seabirds, marine mammals, fisheries,
			 and tourism will be severely impacted by the Deepwater Horizon oil
			 spill;
		Whereas marine biodiversity loss is increasingly impairing
			 the ocean’s capacity to function effectively as a system, or to provide food,
			 maintain water quality, and recover from perturbations, yet available data
			 suggest that at this point these trends are still reversible and the
			 restoration of marine ecosystem biodiversity has shown to increase system
			 productivity by fourfold;
		Whereas the United States has had a longstanding
			 commitment to the preservation and conservation of the marine environment, as
			 demonstrated through the passage and implementation of numerous laws including
			 the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), the Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), the Endangered Species
			 Act of 1973 (16 U.S.C. 1531 et seq.), the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 1801 et seq.), the Coral Reef Conservation Act of
			 2000 (16 U.S.C. 6401 et seq.), and other statutes; and
		Whereas the eighth day of June of each year is the
			 appropriate day for designation as National Marine Awareness Day: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)celebrates the
			 diversity of marine fisheries and wildlife and the natural beauty and
			 biological richness that marine ecosystems provide;
			(2)supports the goals
			 and ideals of National Marine Awareness Day; and
			(3)calls upon the
			 people of the United States to observe such a day with appropriate ceremonies,
			 programs, and activities.
			
